JUDGE Crenshaw
'"delivered the opinion of thé Court.
There are several,assignments of Error in this caso, only oneof which ‘wilCbe .considered by the .Court; as iri this there is ah unanimity of opinion, and it will dispose of the case. The affidavit bn which the attachment issued *197states that the defendant is an inhabitant 6f another State, but does not state that the ordinary process of Táw cannot be served on him. The Statute requires that the affidavit should state that the defendant actually “ resides “ out of that State, so that the ordinary process of law cannot “ be served on him.” We will not make a refined distinction between a resident and an inhabitant. The affidavit, so far as it has gone, substantially pursues the requisites of thé Statute, but it has not gone far enough. It should have expressed that the ordinary process of law could hot be served on the defendant. The attachment is an exitraórdiary proceeding, and every requisite of the Statute, should be complied with. We are of opinion that this, independent of the other grounds, sustains the Judgment of the Court below, quashing the attachment. As to the appearance, 'it was merely for the purpose of making the motion to quash, arid it did not cure the defect.
■Let the judgment of the Circuit Court be affirmed.